Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00132-CV

                                          Dawn MOLLOY,
                                             Appellant

                                                   v.

                                    Ana and Michael LITOFSKY,
                                             Appellees

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2022CV00020
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 29, 2022

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of the trial court’s judgment from February 25, 2022, Appellant’s brief was

initially due on May 26, 2022. We ordered Appellant to file the brief and show cause in writing

not later than June 6, 2022, why this appeal should not be dismissed for want of prosecution. See

TEX. R. APP. P. 38.8(a). We warned Appellant that if she failed to respond as ordered, this appeal

would be dismissed without further notice.
                                                                                   04-22-00132-CV


       This court’s order was returned as undeliverable. To date, Appellant has not filed a brief.

Accordingly, we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1),

42.3(b).

                                                PER CURIAM




                                              -2-